DETAILED ACTION
Applicant’s Amendment filed on August 30, 2021 has been reviewed. 
Claim 16 is cancelled in the amendment.
Claim 21 is newly added in the amendment.
Claims 1-13, 15 and 17-20 are amended in the amendment.
Claims 1-15 and 17-21 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Stillwell, JR. et al. (US 2018/0375804 A1), hereinafter referred to as Stillwell, in view of D’ Agostino et al. (US 2020/0099633 A1), hereinafter referred to as D’Agostino, and further in view of Ben AMI et al. (US 2018/0089163 A1), hereinafter referred to as Ben AMI.

With respect to claim 1, Stillwell teaches A computing system (the chat system, para. 0056), comprising: 
a natural language processor (orchestrator [including natural language processor for process] received a request via the chat interface for process to generate the response, para. 0072-0073) configured to:
receive a first textual input (the chat system widget sends a request to the chat interface based on a user's interaction with the chat portion of the chat driven interface including the natural language (NL) data submitted by the user through the chat portion of the chat interface, para. 0068; when a request is received at chat interface and passed to the orchestrator for process to generate a response, para. 0072-0073) indicative of a first (each of the historical sessions 272 [context information] or current session 274 [textual input] include a collection of frames associated with the user where the frames are associated with requests received from that user during the corresponding session, para. 0069; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working frame with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020); and
generate a first natural language processor (NLP) output based on the first textual input (extraction services include a set of services implemented on the chat system to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [NLP output], para. 0074; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the ; and
a context filter configured to (filtering techniques used, para. 0208-0209):
filter the first NLP output to obtain context information (a supervised or unsupervised machine learning model be utilized to determine what data to include (or replace) in the working frame from previous frames in the current session of the user, para. 0114), wherein the natural language processor is configured to:
receive the context information and a second  (any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service can be received back through the interface at NLP extractor and stored in the working frame 320 along with an identifier of the extraction service that returned that data, para. 0098); and
generate a second NLP output (extraction services include a set of services implemented on the chat system to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [including second NLP output], para. 0074); 
a bot controller (chat system widget 203 is a Facebook Messenger bot that operate in the Facebook Messenger, para. 0063; also see para. 0046) configured to receive the second  and generate a response output based on the NLP second  (when the chat system widget at the user's computing device receives this response, it render the response to update the chat driven interface presented to the user, para. 0129; also see para. 0020 and 0136).
Stillwell does not explicitly teach
generate a second NLP output based on the context information and a second textual input indicative of the second 
However, D’Agostino teaches
generate a second NLP output based on the context information and a second textual input indicative of the second received chat message (the conversation manager 310 determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404, the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message, forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites context information]; the user responds with message 414 that recites "Ultimate." [second text input]; the natural language processing engine receives the message 414 and determines that the response is a follow-up request from the chat bot;  the response is shown in message 416 reciting "Great.  I've transferred $2,500 from your Ultimate Checking Account to your CAD TFSA." [second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001); and 
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).
Stillwell in view of D’Agostino does not explicitly teach
generate a context filter criterion based on the first textual input;
	filter the first NLP output based on the context filter criterion to obtain context information,
However, Ben AMI teaches 
generate a context filter criterion based on the first textual input (filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; determining whether there is a supra-;
	filter the first NLP output based on the context filter criterion to obtain context information (determining whether there is a supra-threshold match of a given incoming message to a verified response or another previously indexed message having a verified response, para. 0056; the NLP server proceeds to filtering and/or editing the response, para. 0053 and 0058) in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002),
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

With respect to claim 2, Stillwell teaches The computing system of claim 1 wherein 
the bot controller is configured to generate, as the response output, a responsive chat message, responsive to the second chat message, based on the first NLP output (in addition to the intents and entities returned by such a conversation platform, a responsive interaction (e.g., a text statement to present to a user) returned by a conversation management platform, para. 0102).
Further, D’Agostino teaches
the natural language processor is configured to generate the first NLP output based on previous context information identified based a previously received chat message that was received previous to the first  (the conversation manager determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404 [previous context information], the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message [previous context information], forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [first NPL output]; the user responds with message that recites "Ultimate."; the natural language processing engine receives the message and determines that the response is a follow-up request from the chat bot;  the response is shown in message 416 reciting "Great.  I've transferred $2,500 from your Ultimate Checking Account to your CAD TFSA." [second NLP output], para. 0072; figs. , and
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).

With respect to claim 3, Stillwell teaches The computing system of claim 1 wherein the bot controller is configured to generate the response output as a command to perform an action based on the second  (an action that includes a follow up question to include as a responsive interaction if the particular data is not present in the working frame, or an action that populates a default value for the entity type or other data in the working frame, para. 0124).

With respect to claim 4, Stillwell teaches The computing system of claim 1 , and further comprising:
context enhancement logic configured to modify the first NLP output by adding additional context information from a context source that provides the additional context information, in addition to the first NLP output (the intent as determined for the current request (as stored in working frame) used to determine .

With respect to claim 5, Stillwell teaches The computing system of claim [[4]]1 wherein the natural language processor is configured to:
identify a concept in the first chat message (the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working frame with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020); and
output a unique identifier corresponding to the concept, the unique identifier uniquely identifying the concept relative to other concepts that are identifiable by the natural language processor (an identification of the directionality of the relationship or a weight or degree of affinity for the relationship between the two nodes, the labels of the relationships of a concept network include "isRelatedto" (e.g., for relationships between concept nodes), "hasConcept", "hasDescription", "hasEvidence", "hasAttraction", or the like, para. 0170; an extraction service extracts several concepts from the chat system; using the extracted concepts to determine relevant destinations and points of interest based on the extracted concepts, with respect to the concept "skiing", the system use weather .

With respect to claim 6, Stillwell teaches The computing system of claim 5, wherein the context filter is configured to filter the unique identifier, that identifies the concept from the first NLP output, based on the filter criterion (a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114; a ModifyDestinationReplace the entities from the immediately previous frame of the session used to populate the working frame except for the entity type of destination; for that entity type (destination), the value as returned by the extraction services kept and utilized in the working frame 320, para. 0112).

With respect to claim 7, Stillwell in view of D’Agostino, and further in view of Ben AMI teaches The computing system of claim 6 as described above
Further, Ben AMI teaches wherein the contextfilter criterion comprises an expiration criterion associated with the first textual input (subsequently to displaying the challenge on the GUI, the responses are collected, upon exceeding a .
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

With respect to claim 8, Stillwell in view of D’Agostino, and further in view of Ben AMI teaches The computing system of claim 6 as described above, 
Further, Ben AMI teaches wherein the context filter criterion comprises a temporal criterion associated with the first textual input (filtering and/or editing the response, in order to remove and/or censor-out any unacceptable or vulgar language and/or personal details of the user performed include masking by known-in-the-art tools of filtering possible sensitive or private terms inter glia by use the following tools: Duckling framework, based on wit.ai--to mask temporal expressions to extract other entities, para. 0059; filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; the NLP server proceeds to filtering .
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

With respect to claim 9, Stillwell in view of D’Agostino, and further in view of Ben AMI teaches The computing system of claim 6 as described above, 
Further, Ben AMI teaches wherein the context filter criterion comprises a location criterion associated with the first textual input (filtering and/or editing the response, in order to remove and/or censor-out any unacceptable or vulgar language and/or personal details of the user performed at step 166 include masking by known-in-the-art tools of filtering possible sensitive or private terms inter glia by use the following tools: Duckling framework, based on wit.ai--to mask temporal expressions and locations, to identify and mask locations and to extract other entities, para. 0059; filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; the NLP server proceeds to filtering and/or editing the .
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

With respect to claim 10, Stillwell teaches A computer implemented method, comprising: 
receiving, at a natural language processor (NLP) (orchestrator [including natural language processor for process] received a request via the chat interface for process to generate the response, para. 0072-0073), a first textual input (the chat system widget sends a request to the chat interface based on a user's interaction with the chat portion of the chat driven interface including the natural language (NL) data submitted by the user through the chat portion of the chat interface, para. 0068) indicative of a first received chat message (each of the historical sessions [context information] or current session  [textual input] include a collection of frames associated with the user where the frames are associated with requests received from that user during the corresponding session, para. 0069; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working frame with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020); 
generating, with the natural language processor, a first NLP (extraction services include a set of services implemented on the chat system to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [NLP output], para. 0074; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working frame with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020); 
filtering the first NLP output to obtain context information (filtering techniques used, para. 0208-0209; a supervised or unsupervised machine learning model be utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114);
receiving (any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service can be received back through the interface at NLP extractor and stored in the working frame along with an identifier of the extraction service that returned that data, para. 0098); and 
generating a response output based on the second NLP output (when the chat system widget at the user's computing device receives this response, it render the response to update the chat driven interface presented to the user, para. 0129; also .
Stillwell does not explicitly teach
generating a second NLP output based on the context information and a second textual input indicative of the second 
However, D’Agostino teaches
generating a second NLP output based on the context information and a second textual input indicative of the second  (the conversation manager determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message that the "that account" portion of the message refers to the TFSA stock account from the previous message, the conversation message's stored indication from the previous message indicates that "that account" refers to the account in the previous message, the natural language processing engine determines an intent of the message [first textual input] and using the stored context from the previous message, forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [context information]; the user responds with message that recites "Ultimate." [second text input]; the natural language processing engine receives the message and second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001);  
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the method of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).
Stillwell in view of D’Agostino does not explicitly teach
generating a context filter criterion based on the first textual input;
filtering the first NLP output based on the context filter criterion to obtain context information,
However, Ben AMI teaches 
generating a context filter criterion based on the first textual input (filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; determining whether there is a supra-threshold match of a given incoming message to a verified response or another previously indexed message having a verified response, para. 0056; the NLP server proceeds to filtering and/or editing the response, para. 0053 and 0058);
filtering the first NLP output based on the context filter criterion to obtain context information (determining whether there is a supra-threshold match of a given ,
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the method of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

With respect to claim 11, Stillwell teaches The computer implemented method of claim 10 wherein 
generating the response output comprises: 
generating a responsive chat message, responsive to the second chat message, based on the second (in addition to the intents and entities returned by such a conversation platform, a responsive interaction (e.g., a text statement to present to a user) returned by a conversation management platform, para. 0102).
Further, D’Agostino teaches
generating the first NLP output comprises:
generating the first NLP output based on previous context information identified based a previously received chat message that was received previous to the first  (the conversation first textual input]; the natural language processing engine of the conversation manager recognizes from the message that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message [previous context information], the conversation message's stored indication from the previous message indicates that "that account" refers to the account in the previous message, the natural language processing engine determines an intent of the message [first textual input] and using the stored context from the previous message [previous context information], forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [first NPL output]; the user responds with message that recites "Ultimate."; the natural language processing engine receives the message and determines that the response is a follow-up request from the chat bot;  the response is shown in message reciting "Great.  I've transferred $2,500 from your Ultimate Checking Account to your CAD TFSA." [second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001); and


With respect to claim 12, Stillwell teaches The computer implemented method of claim 10 wherein generating the response output comprises: 
generating a command to perform an action based on the second (an action that includes a follow up question to include as a responsive interaction if the particular data is not present in the working frame, or an action that populates a default value for the entity type or other data in the working frame, para. 0124).

With respect to claim 17, Stillwell teaches The computer implemented method of claim [[15]]10 wherein modifying the first NLP output comprises: 
filtering the first NLP output to obtain the context information (a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame from previous frames in the current session of the user, para. 0114).

With respect to claim 18, Stillwell teaches The computer implemented method of claim 17 wherein filtering the first NLP output comprises: 
filtering a unique identifier, from the first NLP output, that identifies a given concept, based on whether the given concept is relevant to the second (a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame from previous frames in the current session of the user, para. 0114; a ModifyDestinationReplace the entities from the immediately previous frame of the session used to populate the working frame except for the entity type of destination; for that entity type (destination), the value as returned by the extraction services kept and utilized in the working frame, para. 0112).

Claims 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Stillwell, JR. et al. (US 2018/0375804 A1), hereinafter referred to as Stillwell, in view of D’ Agostino et al. (US 2020/0099633 A1), hereinafter referred to as D’Agostino.

With respect to claim 19, Stillwell teaches A chat bot computing system (the chat system, para. 0057), comprising: 
at least one processor (processor, para. 0230); and
 memory storing instructions executable by the at least one processor, wherein the instructions (software programming or code can be stored in a computer-readable medium and can be operated on by a processor, para. 0232), when executed, cause the chat bot computing system to:

receive, at [[an]] a natural language processor (NLP) input (the chat system widget sends a request to the chat interface based on a user's interaction with the chat portion of the chat driven interface including the natural language (NL) data submitted by the user through the chat portion of the chat interface, para. 0068), a first chat message input indicative of a first chat message[[,]]; 
identify one or more concepts in the first chat message (each of the historical sessions  [context information] or current session [textual input] include a collection of frames associated with the user where the frames are associated with requests received from that user during the corresponding session, para. 0069; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working frame with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020); 
generate a first NLP output indicative of the identified one or more concepts (extraction services include a set of services implemented on the chat system  to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [NLP output], para. 0074; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working frame with any data from any previous frames of the current session, para. 0110; also see para. 0019-; 
generate a responsive output in response to the first chat message based on the first NLP output (extraction services include a set of services implemented on the chat system to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [including responsive NLP output], para. 0074);
receive a second chat message subsequent to the first chat message (any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service can be received back through the interface at NLP extractor and stored in the working frame 320 along with an identifier of the extraction service that returned that data, para. 0098);
determine a relevance of the one or more concepts to the second chat message (a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame from previous frames in the current session of the user, para. 0114; a ModifyDestinationReplace the entities from the immediately previous frame of the session used to populate the working frame except for the entity type of destination; for that entity type (destination), the value as returned by the extraction services kept and utilized in the working frame, para. 0112; an ;
generate context information by filter the one or more concepts based on the determined relevance (filtering techniques used, para. 0208-0209; a supervised or unsupervised machine learning model be utilized to determine what data to include (or replace) in the working frame from previous frames in the current session of the user, para. 0114; an identification of the directionality of the relationship or a weight or degree of affinity for the relationship between the two nodes, the labels of the relationships of a concept network include "isRelatedto" (e.g., for relationships between concept nodes), "hasConcept", "hasDescription", "hasEvidence", "hasAttraction", or the like, para. 0170; an extraction service extracts several concepts from the chat system; using the extracted concepts to determine relevant destinations and points of interest based on the extracted concepts, with respect to the concept "skiing", the system use weather and travel date information to automatically recommend destinations, para. 0204); and
Stillwell does not explicitly teach
generate a second NLP output indicative of a concept identified based on the indication of the second chat message and the context information.
However, D’Agostino teaches
generate a second NLP output indicative of a concept identified based on the indication of the second chat message and the context information (the conversation manager determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message  that the "that account" portion of the message refers to the TFSA stock account from the previous message, the conversation message's stored indication from the previous message indicates that "that account" refers to the account in the previous message, the natural language processing engine determines an intent of the message [first textual input] and using the stored context from the previous message, forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation context information]; the user responds with message 414 that recites "Ultimate." [second text input]; the natural language processing engine receives the message and determines that the response is a follow-up request from the chat bot;  the response is shown in message reciting "Great.  I've transferred $2,500 from your Ultimate Checking Account to your CAD TFSA." [second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001); and 
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).

With respect to claim 20, Stillwell teaches The chat bot computing system of claim 19 wherein the instructions, when executed, cause the chat bot computing system :
generate the first NLP output by outputting a unique identifier corresponding to the identified concept, the unique identifier uniquely identifying the concept relative to other concepts that are identifiable by the natural language processor (an identification of the directionality of the relationship or a .

	With respect to claim 21, Stillwell teaches The chat bot computing system of claim 20 wherein the instructions, when executed, cause the chat bot computing system to:
	filter the unique identifier based on whether the identified concept is relevant to the second chat message (an identification of the directionality of the relationship or a weight or degree of affinity for the relationship between the two nodes, the labels of the relationships of a concept network include "isRelatedto" (e.g., for relationships between concept nodes), "hasConcept", "hasDescription", "hasEvidence", "hasAttraction", or the like, para. 0170; an extraction service extracts several concepts from the chat system; using the extracted concepts to determine relevant destinations and points of interest based on the extracted concepts, with respect to the concept "skiing", the system use weather and travel date information to automatically recommend destinations, para. 0204).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if the claims are rewritten in independent form to include all of the limitations of the corresponding base claim and any intervening claims. 
Specifically, with respect to claim 13, the prior art of record fails to teach and/or suggest " identifying a concept in the first chat message; and outputting a concept identifier indicative of the concept; and modifying the first NLP output comprises: modifying the first NLP output by adding additional context information, from a context source that provides the additional context information, in addition to the first NLP output in addition to the concept identifier." These elements, if rewritten to include each and every element of their corresponding independent claims would result in a combination of elements that is novel and non-obvious over the prior art of record. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
September 21, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447